     Case 3:18-cr-00587-K Document 32 Filed 03/20/19      Page 1 of 2 PageID 178


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

UNITED STATES OF AMERICA                   §
                                           §            CRIMINAL NO.
V.                                         §            3:18-CR-587-K (01)
                                           §
                                           §
JARED RICE SR.,                            §
                                           §

                   SCHEDULING ORDER FOR SENTENCING

     Should counsel for the defendant desire to be present for the initial interview

between the defendant and the probation officer, counsel must arrange to do so

within three government business days from the date of this order.

     In any case in which 18 U.S.C. §§ 3663-64 apply, counsel for the government

shall provide to the probation officer, no later than five days from the date of this

Order, all information necessary for the officer to comply with the crime victim

restitution requirements.

     If, during the presentence report (“PSR”) investigation, it is determined that

Texas Youth Commission (“TYC”) records are needed, the court orders the TYC to

release these records to the Probation Officer assigned to prepare the PSR, acting in

the performance of the officer’s official duties pursuant to Fed. R. Crim. P. 32. The

specific records that are to be released include documents pertaining to the

defendant’s social history, court disposition records, substance abuse treatment

records, psychological evaluations, other mental health treatment records, educational



                                         -1-
   Case 3:18-cr-00587-K Document 32 Filed 03/20/19      Page 2 of 2 PageID 179


records, general health records, adjustment while incarcerated records, and release

dates from the TYC.

   The Presentence Report must be disclosed to the Court, defendant, defendant’s

counsel, and the attorney for the Government by May 29, 2019.

   Written objections to the Presentence Report, or a written statement adopting

the findings of the Presentence Report must be delivered by the parties to the

Probation Officer, to the Court, and to each other by June 12, 2019.

   If written objections to the Presentence Report have been timely made, the

Probation Office must disclose any addendum to the Presentence Report by June 26,

2019.

   Written objections to this addendum must be delivered to the Court and the

Probation Officer by July 10, 2019.

   Sentencing is scheduled for 9:30 a.m. on Wednesday, July 17th, 2019.

   SO ORDERED.

   Signed March 20th, 2019.




                                          _____________________________
                                          ED KINKEADE
                                          UNITED STATES DISTRICT JUDGE




                                        -2-
